Citation Nr: 0314461	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-17 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for ankylosis of 
the right ankle, residual to a gunshot wound, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for recurrent 
osteomyelitis of the left tibia, residual to a gunshot wound, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left knee, Muscle Groups XI and XII, 
with torn medial meniscus, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from February 1943 to April 1946, when he was 
discharged by direction of a Board of Medical Survey due to 
wounds sustained in combat during his active service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 2000 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In May 2001, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in June 2003.  While the case was in remand 
status, the RO granted the veteran's claim of entitlement to 
a total disability evaluation based on individual 
unemployability due to service connected disabilities (TDIU), 
effective March 17, 2003, the date of a VA medical 
examination and medical opinion.

The Board notes that, in a written communication received at 
the RO in June 2003, the veteran's representative disagreed 
with the effective date assigned by the RO for the grant of 
entitlement to TDIU.  The representative thereby filed a 
timely notice of disagreement with the effective date of the 
grant of TDIU.  See 38 C.F.R. §§ 20.200, 20.201, 20.300, 
20.301, 20.302(a) (2002).  The veteran's claim for an earlier 
effective date for the grant of TDIU is referred to the RO 
for appropriate action.




FINDINGS OF FACT

1.  The maximum schedular evaluation for ankylosis of the 
right ankle, residual to a gunshot wound, is 40 percent.  

2.  Osteomyelitis of the left tibia is currently not 
manifested by any active infection.

3.  Residuals of a gunshot wound to the left knee, Muscle 
Groups XI and XII, with torn medial meniscus, is primarily 
manifested by pain on use of the knee and no more than slight 
limitation of motion, without any subluxation or lateral 
instability; the disability is productive of no more than 
moderately severe impairment.


CONCLUSIONS OF LAW

1.  The schedular and extraschedular criteria for an 
evaluation in excess of 40 percent for ankylosis of the right 
ankle are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.68, 4.71a, Diagnostic Code 
5270 (2002).    

2.  The schedular and extraschedular criteria for an 
evaluation in excess of 20 percent for recurrent 
osteomyelitis of the left tibia are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Code 5000 (2002).


3.  The schedular and extraschedular criteria for an 
evaluation in excess of 20 percent for residuals of a gunshot 
wound to the left knee, Muscle Groups XI and XII, with torn 
medial meniscus, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.71a, Diagnostic 
Codes 5257, 5260, 5261, 5311, 5312 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  In 
a June 2001 letter, the RO notified the veteran that he 
should submit any evidence showing that his service connected 
disabilities had become worse, such as treatment records, 
statements by physicians or other health care professionals, 
or lay statements by the veteran or others describing the 
current symptoms of or problems resulting from his service 
connected disabilities.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claims on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002)); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



Laws and Regulations

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

38 C.F.R. § 4.71a, Diagnostic Code 5270 (2002) provides a 
maximum schedular evaluation of 40 percent for ankylosis of 
an ankle in plantar flexion at more than 40 degrees or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity.  

38 C.F.R. § 4.68 (2002), pertaining to the amputation rule, 
provides as follows: 

The combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed. For 
example, the combined evaluations for disabilities 
below the knee shall not exceed the 40 percent 
evaluation, diagnostic code 5165. This 40 percent 
rating may be further combined with evaluation for 
disabilities above the knee but not to exceed the above 
the knee amputation elective level. Painful neuroma of 
a stump after amputation shall be assigned the 
evaluation for the elective site of reamputation.

38 C.F.R. § 4.71a, Diagnostic Code 5000 (2002), pertaining to 
osteomyelitis, acute, subacute, or chronic, provides that 
inactive osteomyelitis, following repeated episodes, without 
evidence of active infection in the past 5 years, warrants an 
evaluation of 10 percent.  An evaluation of 20 percent 
requires osteomyelitis with discharging sinus or other 
evidence of active infection within the past 5 years.  An 
evaluation of 30 percent requires osteomyelitis with definite 
involucrum or sequestrum, with or without discharging sinus.  
The Board notes that "involucrum" is defined as a covering 
or sheath, such as contains the sequestrum of a necrosed 
bone.  See Dorland's Illustrated Medical Dictionary 856 (28th 
ed. 1994) (Dorland's).  "Sequestrum" is defined as a piece 
of dead bone which has become separated during the process of 
necrosis from the sound bone.  See Dorland's 1510.

38 C.F.R. § 4.73, Diagnostic Code 5311 (2002), pertaining to 
disability of Muscle Group XI, provides that slight 
impairment warrants a non-compensable (zero percent) 
evaluation.  Moderate impairment warrants an evaluation of 10 
percent.  Moderately severe impairment warrants an evaluation 
of 20 percent.  An evaluation of 30 percent requires severe 
impairment.

38 C.F.R. § 4.73, Diagnostic Code 5312 (2002), pertaining to 
disability of Muscle Group XII, provides that slight 
impairment warrants a non-compensable (zero percent) 
evaluation.  Moderate impairment warrants an evaluation of 10 
percent.  Moderately severe impairment warrants an evaluation 
of 20 percent.  An evaluation of 30 percent requires severe 
impairment.

38 C.F.R. § 4.56 (2002), pertaining to evaluation of muscle 
disabilities, provides as follows:
    (a) An open comminuted fracture with muscle or tendon 
damage will be 
rated as a severe injury of the muscle group involved unless, 
for 
locations such as in the wrist or over the tibia, evidence 
establishes 
that the muscle damage is minimal.
    (b) A through-and-through injury with muscle damage shall 
be 
evaluated as no less than a moderate injury for each group of 
muscles 
damaged.
    (c) For VA rating purposes, the cardinal signs and 
symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of 
movement.
    (d) Under diagnostic codes 5301 through 5323, 
disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately 
severe or severe as follows:
    (1) Slight disability of muscles--(i) Type of injury. 
Simple wound 
of muscle without debridement or infection.
    (ii) History and complaint. Service department record of 
superficial 
wound with brief treatment and return to duty. Healing with 
good 
functional results. No cardinal signs or symptoms of muscle 
disability 
as defined in paragraph (c) of this section.
    (iii) Objective findings. Minimal scar. No evidence of 
fascial 
defect, atrophy, or impaired tonus. No impairment of function 
or 
metallic fragments retained in muscle tissue.
    (2) Moderate disability of muscles--(i) Type of injury. 
Through and 
through or deep penetrating wound of short track from a 
single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high 
velocity missile, residuals of debridement, or prolonged 
infection.
    (ii) History and complaint. Service department record or 
other 
evidence of in-service treatment for the wound. Record of 
consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle 
disability as defined in paragraph (c) of this section, 
particularly 
lowered threshold of fatigue after average use, affecting the 
particular
functions controlled by the injured muscles.
    (iii) Objective findings. Entrance and (if present) exit 
scars, 
small or linear, indicating short track of missile through 
muscle 
tissue. Some loss of deep fascia or muscle substance or 
impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when 
compared to the sound side.
    (3) Moderately severe disability of muscles--(i) Type of 
injury. 
Through and through or deep penetrating wound by small high 
velocity 
missile or large low-velocity missile, with debridement, 
prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.
    (ii) History and complaint. Service department record or 
other 
evidence showing hospitalization for a prolonged period for 
treatment of 
wound. Record of consistent complaint of cardinal signs and 
symptoms of 
muscle disability as defined in paragraph (c) of this section 
and, if 
present, evidence of inability to keep up with work 
requirements.
    (iii) Objective findings. Entrance and (if present) exit 
scars 
indicating track of missile through one or more muscle 
groups. 
Indications on palpation of loss of deep fascia, muscle 
substance, or 
normal firm resistance of muscles compared with sound side. 
Tests of 
strength and endurance compared with sound side demonstrate 
positive 
evidence of impairment.
    (4) Severe disability of muscles--(i) Type of injury. 
Through and 
through or deep penetrating wound due to high-velocity 
missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or 
open comminuted fracture with extensive debridement, 
prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and 
scarring.
    (ii) History and complaint. Service department record or 
other 
evidence showing hospitalization for a prolonged period for 
treatment of 
wound. Record of consistent complaint of cardinal signs and 
symptoms of 
muscle disability as defined in paragraph (c) of this 
section, worse 
than those shown for moderately severe muscle injuries, and, 
if present, 
evidence of inability to keep up with work requirements.
    (iii) Objective findings. Ragged, depressed and adherent 
scars 
indicating wide damage to muscle groups in missile track. 
Palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the 
corresponding muscles of the uninjured side indicate severe 
impairment 
of function. If present, the following are also signs of 
severe muscle 
disability:
    (A) X-ray evidence of minute multiple scattered foreign 
bodies 
indicating intermuscular trauma and explosive effect of the 
missile.
    (B) Adhesion of scar to one of the long bones, scapula, 
pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather 
than true skin covering in an area where bone is normally 
protected by 
muscle.
    (C) Diminished muscle excitability to pulsed electrical 
current in 
electrodiagnostic tests.
    (D) Visible or measurable atrophy.
    (E) Adaptive contraction of an opposing group of muscles.
    (F) Atrophy of muscle groups not in the track of the 
missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder 
girdle.
    (G) Induration or atrophy of an entire muscle following 
simple 
piercing by a projectile.

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002), pertaining to 
limitation of flexion of a leg, provides that flexion limited 
to 45 degrees warrants an evaluation of 10 percent.  Flexion 
limited to 30 degrees warrants an evaluation of 20 percent.  
Flexion limited to 15 degrees warrants an evaluation of 30 
percent.

38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002), pertaining to 
limitation of extension of a leg, provides that extension 
limited to 10 degrees warrants an evaluation of 10 percent.  
Extension limited to 15 degrees warrants an evaluation of 20 
percent.  Extension limited to 20 degrees warrants an 
evaluation of 30 percent. Extension limited to 30 degrees 
warrants an evaluation of 40 percent.  Extension limited to 
45 degrees warrants an evaluation of 50 percent.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002), pertaining to 
other impairment of a knee, provides that slight impairment, 
with recurrent subluxation or lateral instability, warrants 
an evaluation of 10 percent.  Moderate impairment, with 
recurrent subluxation or lateral instability, warrants an 
evaluation of 20 percent.  Severe impairment, with recurrent 
subluxation or lateral instability, warrants an evaluation of 
30 percent.

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40 (2002).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45 (2002).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a diagnostic code based on limitation 
of motion of a joint does not subsume 38 C.F.R. § 4.40 and 
that 38 C.F.R. § 4.14, which prohibits rating the same 
disability under different diagnoses, does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flareups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Factual Background

The Board notes that each of the veteran's gunshot wounds 
were penetrating, through-and-through, injuries from a single 
high-velocity missile, producing comminuted fractures, 
requiring debridement, and requiring prolonged treatment. In 
addition, the veteran's right ankle wound caused prolonged 
infection and intermuscular binding and scarring, and the 
veteran's continuous hospitalization (except for a period of 
convalescent leave) extended from the date of his injury on 
June 18, 1944, to April 15, 1946.  The history of the 
veteran's gunshot wound injuries of the left lower leg and 
right ankle is summarized below.

The veteran's service medical records show that in June 18, 
1944, while participating in the invasion of Saipan, the 
veteran sustained a through-and-through gunshot wound of the 
left lower leg just below the knee joint, with fracture of 
the left tibia, and a through-and-through gunshot wound of 
the right foot.  X-ray of the left knee revealed a comminuted 
fracture of the posteromedial portion of the medial tibial 
plateau, without displacement.  X-ray of the right foot 
revealed a comminuted fracture of the anterior portions of 
the astragalus and the calcaneus, with many metal fragments 
in the soft tissue.  The veteran was initially treated on a 
ship, where his wounds were dressed, casts applied, and he 
was given gas gangrene prolaxis and a tetanus toxoid.  He was 
transferred to the U.S. Fleet Hospital, Guadalcanal, on June 
26, 1944.  On June 30, 1944, the cast was removed from the 
veteran's right foot and his wound debrided.  Several 
moderate-sized metal and bone fragments were removed, sulfa 
applied, Vaseline and gauze applied, high dosages of 
penicillin given, and a new cast applied.  He was transferred 
to the U.S. Fleet Hospital, New Caledonia, on August 1, 1944.

On August 4, 1944, X-rays of the left knee disclosed a 
comminuted fracture of the inner condyle of the left tibia 
extending into the knee joint, with no displacement of the 
inner condyle but some loss of bone substance and inward 
displacement of the small fragments 5 cm. below the left knee 
joint.  X-rays of the right foot disclosed comminuted 
fractures of the astralgus os calcis, the cuboid of the right 
foot, and the tip of the external malleolus of the right 
fibula.  The general position of the large fragments was 
good; however, there were many foreign fragments in the 
region of the fractures, the largest of which was 19 x 16 mm.  
Subsequent 
X-rays on August 17, 1944, disclosed that fragments of the 
left tibia were in good position and moderately heavy callus 
was present.  On August 26, 1944, the veteran's right foot 
cast was removed because of heavy profuse drainage, and his 
wounds were cleaned and dressed and a new cast applied from 
toes to knee.  On September 5, 1944, the cast was removed 
from his left leg, and two weeks later he was on crutches 
practicing some weight-bearing.  X-rays of the right foot 
disclosed that the main fragments remained in good position, 
but callus development was not shown.  Metallic fragments 
continued to be shown, as well as extensive osteoporosis.  On 
September 26, 1944, an aerobic culture developed coliform 
staph albus.  On October 1, 1944, a short walking cast was 
applied.  The veteran was transferred to the U.S. Navy 
Hospital, San Diego, on October 31, 1944.

Service medical records from the U.S. Navy Hospital, San 
Diego, show that findings on admission included a healed scar 
on the right tibia, while X-rays on November 1, 1944, 
revealed a comminuted fracture of the anterior half of the os 
calcis with roughening of the external surface of the 
anterior portion of the astralgus and several metallic 
fragments in the soft tissues about the fracture site. The 
superior calcaneal angle measured 180 degrees.  X-rays of the 
upper third of the left leg, including the knee, revealed a 
penetrating defect of the medial cortex of the proximal end 
of the tibia 2 cm. from its articular surface, and measuring 
8 x 2 cm.  No deformity was present, and the defect appeared 
to be filling in with new bone.  Treatment notes from that 
date through December 13, 1944, continued to show draining 
swelling of the right foot with ongoing drainage.  On 
December 16, 1944, the veteran was transferred to the U.S. 
Navy Hospital, Great Lakes, Illinois.

Service medical records from the U.S. Navy Hospital, Great 
Lakes, show that findings on admission included the absence 
of motion in the tarsal joints of the right foot, while right 
ankle motion was about normal, and motion in the left ankle 
was about one-half of normal.  X-rays of the left leg showed 
a through-and-through gunshot wound of the proximal third of 
the left tibia, with a defect about one cm. in diameter, with 
satisfactory healing and a solid healing of the fracture. X-
rays of the right ankle revealed an extensive comminuted 
fracture of the lateral and plantar surface of the anterior 
two-thirds of the right calcaneus, with many bits of metal 
and a few bits of bone in the area of the fracture.  There 
was considerable loss of bone substance, and the fracture 
appeared to be healing.  In January 1945, a discharging 
drainage was noted on the lateral aspect of the right ankle, 
and ankle motion was limited on inversion and eversion.

In February 1945, the veteran was transferred to surgery for 
removal of foreign bodies at the lateral aspect of the right 
calcaneus and a draining sinus immediately above that point.  
The veteran subsequently underwent curettage of the callus 
and excision of an ingrown right great toenail, with removal 
of fragments of bone and metallic fragments, with only 
moderate drainage after two weeks.  On March 5, 1945, healing 
was good, and weight-bearing was initiated, and in April 
1945, all four toes of the right foot dorsiflexed, and ankle 
motion was good.  In June 1945, the veteran walked without a 
limp, while anesthesia was noted on the lateral margin of the 
right foot, hammertoes of the right foot were present, and he 
had some difficulty in squatting.  A large, deep, contracted 
scar was present on the proximal lateral margin, as well as 
scars on the plantar surface and lateral anterior surface, 
right foot.  Dorsiflexion was normal, while a 40 percent loss 
of plantar flexion was found in the toes.  Ankylosis was 
found in the subastragalar joint of the right foot, as well 
as partial ankylosis of the transverse tarsal joint.  A 25 
percent loss of motion was found on right ankle inversion and 
eversion.  A 1 and 1/4 inch atrophy was noted in the right 
calf as compared to the left, and there was no suprapatellar, 
proximal thigh or quadriceps atrophy.  Pain in the right 
astragalus joint was elicited on palpation and on walking 
over rough ground, and there was a flexion contracture of the 
toes.  Fusion of the right astragalus joint through a 
posterior approach was recommended, and was subsequently 
accomplished.

Postoperatively, the veteran's surgical wound healed, with 
removal of sutures, and X-rays of the talocalcaneal 
arthrodesis in August 1945 revealed that the grafts were in 
place and a walking boot was applied which partially 
corrected the deformity.  In September 1945, the veteran was 
shown to have a claw-foot deformity of the toes of the right 
foot, and tenoplasty was accomplished to lengthen the 
tendons.  Thereafter, the cast was removed his sutures 
removed in October 1945, and physiotherapy was initiated.  
Right subtalar joint motion was good, and orthopedic shoes 
were ordered.  In January 1946, the veteran's general 
condition was good, and ankle motion was gradually improving.  
He went on convalescent leave for 25 days, returning in March 
1946 without right ankle pain, but with complete loss of 
inversion and eversion, dorsiflexion to about 20 degrees. A 
Board of Medical Survey, convened in March 1946, cited the 
history of the veteran's injuries, and determined that he was 
unfit for further service due to an acquired deformity of the 
right foot.  He was discharged from active service direct 
from the medical facility, Great Lakes, Illinois, on April 
15, 1946.

A rating decision in May 1946 granted service connection for 
residuals of a gunshot wound of the right foot, with an 
acquired right foot deformity, evaluated as 20 percent 
disabling; and for residuals of a gunshot wound of the left 
lower leg, Muscle Group XII, evaluated as 10 percent 
disabling. Thereafter, the veteran submitted private medical 
evidence and lay statements, and a VA examination was 
conducted in October 1946.

The report of VA examination, conducted in October 1946, 
noted the veteran's complaints of left knee and right ankle 
and foot pain on prolonged walking or during cold, damp 
weather, and his need to wear an orthopedic shoe.  
Examination disclosed that the veteran had almost no lateral 
motion of the left ankle on inversion and eversion; and that 
dorsal flexion was satisfactory, but plantar flexion was 
quite limited.  X-ray of the right foot revealed numerous 
foreign bodies medial to the tarsal bones, and an area of 
bone destruction in the inferior portion of the calcaneus, 
with no evidence of osteomyelitis.  X-rays of the left knee 
disclosed an old penetrating wound of the upper portion of 
the tibia where there was some regeneration of the bone.  The 
joint margins appeared normal.  The diagnoses were two 
penetrating gunshot wounds of the left knee and the right 
ankle, healed, with deformity as described.

A rating decision of January 1947 recharacterized the 
veteran's right ankle disability as ankylosis of the right 
ankle with almost complete loss of inversion and eversion, 
limitation of plantar flexion with swelling of the heel, and 
retained foreign bodies medial to the tarsal bones, evaluated 
as 40 percent disabling; and residuals of gunshot wounds of 
the left knee and popliteal space with debridement and well- 
healed scars, Muscle Groups XI and XII, evaluated as 10 
percent disabling, both effective from the date following 
service separation.

In February 1965, the veteran was hospitalized for treatment 
of osteomyelitis of the left tibia. A rating decision of 
April 1965 changed the rating for his service-connected 
residuals of a gunshot wound of the left knee and popliteal 
space with debridement and well-healed scars, Muscle Groups 
XI and XII, to include osteomyelitis, and continued the post- 
hospitalization evaluation as 10 percent disabling.  A 
subsequent rating decision of December 1965 granted a 
separate rating for recurrent osteomyelitis, left tibia, 
evaluated as 20 percent disabling, while continuing the 40 
percent evaluation for ankylosis of the right ankle and the 
10 percent evaluation for residuals of a gunshot wound of the 
left knee and popliteal space with debridement and well- 
healed scars, Muscle Groups XI and XII.

In May 1977, the veteran twisted his left knee, and a report 
of a private left knee arthrogram disclosed a tear of the 
posterior horn of the left medial meniscus, extending 
posteriorly.  However, the private physician was unwilling to 
undertake surgical repair of that injury due to the presence 
of osteomyelitis of the left tibia. VA outpatient records 
dated in March 1978 disclosed open drainage of an old wound 
of the left tibia, and a VA hospital summary showed that the 
veteran was hospitalized from June to August 1978 for 
treatment of chronic osteomyelitis of the left tibia, with a 
torn medial meniscus.  The veteran's service-connected 
recurrent osteomyelitis, left tibia, was returned to the 
prior 20 percent rating after a temporary total rating based 
on hospitalization under 38 C.F.R. § 4.29, while his 
residuals of a gunshot wound of the left knee and popliteal 
space with debridement and well-healed scars, Muscle Groups 
XI and XII, was changed to reflect the inclusion of his torn 
medial meniscus as part of that disability, and the rating 
for that disability increased to 20 percent.  

In August 1985, the veteran was admitted to a VA hospital 
with a chronic draining ulcer of the right heel of nine 
months' duration, thought to be osteomyelitis.  It was noted 
on examination that he had a wound of the right lateral ankle 
with a purulent drainage, ecchymosis, edema, and pain on 
palpation.  He was awarded a temporary total rating based on 
hospitalization under Paragraph 29.

A report of bone scan of the veteran in February 1990 
disclosed that he had degenerative disease of the wrists, 
hands, knees, ankles and feet, bilaterally, worse on the 
right, as well as the right femoral head, interochanteric 
space, and metaphysis to mid-metaphysis, consistent with 
Paget's disease.  The diagnosis was degenerative joint 
disease in an individual with probable Paget's disease 
involving the head, neck, right femoral head, interochanteric 
space, and metaphysis to the proximal half of the diaphysis.

The foregoing constitutes the history of the veteran's 
service-connected residuals of gunshot wounds of the left 
lower leg and right ankle, with osteomyelitis diagnosed at 
both wound sites.

In February 2000, the veteran claimed entitlement to 
increased ratings for each of his service-connected 
disabilities, and filed an application for TDIU.  He 
underwent a VA general medical examination in April 2000 and 
a VA orthopedic examination in May 2000.  In the remand of 
May 2001, the Board found that the reports of those 
examinations were inadequate for rating purposes and 
requested another evaluation of the veteran's service 
connected disabilities.

At a VA orthopedic examination in March 2003, the veteran 
complained of pain in his left knee and proximal tibia, which 
increased with activity.  He had been using a cane for 
ambulation for 2 years.  He indicated that he had difficulty 
ascending and descending stairs.  There was no active 
infection of the left knee or proximal left tibia.  The left 
knee had no effusion, erythema, or warmth.  Active range of 
motion of the left knee was flexion to 110 degrees and 
extension to zero degrees.  Passive range of motion of the 
left knee was flexion to 120 degrees and extension to zero 
degrees.  The left knee was stable.  There was some joint 
line tenderness over the anteromedial aspect of the knee.  An 
apprehension test elicited slight pain over the medial aspect 
of the left knee.  

X-rays showed: degenerative joint disease of both knee joints 
with narrowing of the medial compartments; a bony defect of 
the proximal left tibia, with active changes of osteomyelitis 
identified.  Diagnoses included chronic left knee pain 
secondary to traumatic arthritis from internal derangement in 
1985 and status post osteomyelitis of the proximal left 
tibia, with knee involvement.

The VA orthopedic examination in March 2003 revealed that the 
veteran was status post a triple arthrodesis of the right 
ankle secondary to severe traumatic arthritis from a gunshot 
wound to the ankle and he had active osteomyelitis of the 
right ankle.

At a VA dermatology examination in March 2003, the veteran 
indicated that the drainage from osteomyelitis of his right 
foot and ankle had never completely subsided.  Active 
infection and drainage from the medial right foot were noted.  
There was erythema of the medial right foot, and range of 
motion of the right foot and ankle were painful.  An X-ray 
showed osteomyelitis of the right calcaneus.  Diagnoses 
included: status post gunshot wound with shrapnel residuals 
of the talus and calcaneus of the right foot; residual of 
loss of motion of the right foot; and chronic osteomyelitis 
of the right calcaneus, with draining sinus.

At a VA neurological examination in March 2003, findings 
included polyneuropathy of the right dorsal and medial 
forefoot, with sensory deficit, and diminished dorsiflexion 
of the right forefoot, residuals of gunshot wound and shell 
fragment wound.  

Analysis

With regard to the veteran's service connected disability of 
ankylosis of the right ankle, the Board notes that the 
veteran is in receipt of the maximum schedular evaluation for 
such disability, under Diagnostic Code 5270, and that VA's 
schedule for rating disabilities does not provide a higher 
possible rating for ankle disability.  The Board further 
notes that, although historically osteomyelitis has been 
associated with the veteran's service connected right ankle 
disability, residual of gunshot wounds, the RO has not 
characterized the disability as including osteomyelitis.  The 
Board notes, however, that the amputation rule of 38 C.F.R. 
§ 4.68 (2002) does not permit assignment of an evaluation in 
excess of 40 percent for disabilities of an extremity below 
the knee.  For that reason, a separate evaluation for 
osteomyelitis of the right ankle is not warranted.  
Furthermore, the amputation rule precludes consideration of 
an evaluation in excess of 40 percent for the veteran's right 
ankle disability based on pain after use of the ankle, under 
38 C.F.R. § 4.40 (2002) and DeLuca, supra.  The Board 
concludes that there is no basis on which to grant a 
schedular evaluation in excess of 40 percent for ankylosis of 
the right ankle.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5270 (2002).

The Board has considered the issue of entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002).  However, the veteran's right ankle 
disability is not exceptional or unusual.  In addition, his 
right ankle disability has not required frequent 
hospitalizations.  Although the right ankle disability has 
markedly interfered with the veteran's employability, he has 
found to be entitled to TDIU for that reason, and so an 
extraschedular rating would not be appropriate.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

With regard to osteomyelitis of the left tibia, the VA 
orthopedic examination in March 2003 showed that the disease 
is not active at that site.  Definite involucrum or 
sequestrum of the left tibia was not shown on examination, 
and so the requirements for a schedular evaluation in excess 
of 20 percent under Diagnostic Code 5000 have not been met.  
The veteran's history of osteomyelitis of the left tibia does 
not present an exceptional or unusual disability picture so 
as to warrant consideration of an extraschedular evaluation.  
For these reasons, entitlement to an increased evaluation for 
osteomyelitis of the left tibia on either a schedular or 
extraschedular basis is not established.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Code 5000 (2002).

With regard the veteran's disability of the left knee and 
Muscle Groups XI and XII, the RO assigned an evaluation of 20 
percent for moderately severe muscle disability under 
Diagnostic Codes 5311, 5312.  The VA orthopedic examination 
in March 2003 did not show increased or severe disability of 
Muscle Groups XI and XII, and so an evaluation in excess of 
20 percent under those diagnostic codes is not warranted.  

The Board has considered whether an evaluation in excess of 
20 percent for the veteran's left knee disability might be 
assigned under other diagnostic codes of VA's schedule for 
rating disabilities.  However, the limitation of flexion or 
extension required under Diagnostic Codes 5260, 5261 for an 
evaluation in excess of 20 percent has not been shown.  Also, 
severe impairment of the left knee with recurrent subluxation 
or lateral instability has not been demonstrated, so an 
evaluation in excess of 20 percent under Diagnostic Code 5257 
is not warranted.  The veteran's pain on use of the left knee 
is, the Board finds, adequately and appropriately compensated 
by the currently assigned 20 percent rating, and so an 
evaluation in excess of 20 percent under 38 C.F.R. § 4.40 and 
DeLuca, supra, is not warranted.  Finally, the disability 
picture presented by the veteran's disability of the left 
knee and Muscle Groups XI and XII is not exceptional or 
unusual so as to warrant consideration of an extraschedular 
rating.  In sum, entitlement to an increased evaluation for 
residuals of a gunshot wound to the left knee, Muscle Group 
XI and XII, with torn medial meniscus, is not established.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5311, 5312 
(2002).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).

The Board comments that the veteran's disabilities resulting 
from combat injuries during his honorable service warrant all 
compensation permissible under applicable law.  Although 
current entitlement to increased evaluations is not shown, 
the Board notes that the veteran is entitled to and receiving 
compensation at the 100 percent rate for TDIU. 
 
ORDER

An increased evaluation for ankylosis of the right ankle, 
residual to a gunshot wound, is denied.

An increased evaluation for recurrent osteomyelitis of the 
left tibia, residual to a gunshot wound, is denied.

An increased evaluation for residuals of a gunshot wound to 
the left knee, Muscle Groups XI and XII, with torn medial 
meniscus, is denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

